DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spelman (US 2013/0209658), hereinafter Spelman.


Regarding claims 1 and 9, Spelman teaches a method of making a stable, clear liquid steviol glycoside ingredient solution (para 17, 1st sentence), comprising the steps of:
a. providing a steviol glycoside, wherein (as recited in claim 9) the steviol glycoside is Reb A (see table of Example 2 on page 9, Col. 2, with the entry wherein "Component 4" being "Reb A" of "0.6048" ml; also see last sentence of para 21 which describe "steviol glycoside" and it's various forms as sweetener);
b.  providing a solvent system comprising 10-100% w/w propylene glycol (see the above mentioned entry of Example 2 - it has a corresponding "Component 3" being "Propylene Glycol" of "99.4" ml and no other solvent in the solvent system and hence falls in claimed range; also see para 9 and para 43, 1st sentence which describes used of "propylene glycol" solvent); and
c. combining the steviol glycoside in the solvent with agitation (para 67, 1st two sentences) and while maintaining the temperature of the solvent until the steviol glycoside is dissolved (para 33, especially last 2 sentences and para 66);
Spelman does not teach that the "agitation" is "constant agitation". However, Spelman teaches that agitation promotes solubility, thus suggested that constant agitation would improve solubility more than intermittent agitation (para 67). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Spelman to include the missing limitations outlined above. The ordinary artisan would have been motivated to modify Spelman for at least the purpose of further promoting solubility in a continuing manner (para 67 of Spelman).
Further, although Spelman teaches that resulting steviol glycoside ingredient solutions in general are stable (para 10, which describes "steviol glycosides stay in solution for at least one week to about 33 months") and is a clear liquid (see the above mentioned entry of Example 2 -  it has "Solubility" of 1 in table; i.e. "crystal clear solution" - see para 79), it does not specifically teach that the stable, clear liquid steviol glycoside ingredient solution has a clear solution stability "at a steviol glycoside concentration of up to 40% w/w for 45-60 days". Note that the recitation of "has a clear solution stability at a steviol glycoside concentration of up to 40% w/w for 45-60 days" is only a statement of the inherent properties of the product resulting from the recited process. The process recited in Spelman is substantially identical to that of the claims (as described above), claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). Also
see MPEP 2112.01.

Regarding claim 3, Spelman teaches substantially the claimed method but does not specifically teach that "the propylene glycol is 10-50% w/w". However, Example 2 (see Table in Col. 2 on page 9, lower part of the column where "Component 3" is "Propylene Glycol") presents various compositions with varying w/w percent of propylene glycol and how they impact solubility of the steviol glycosides, which is Reb A in this table). Given that the percent w/w of propylene glycol is a known results effective variable and its dependence on solubility of steviol glycosides is also known (as explained above), varying the percent w/w of propylene glycol to a specific range, such as the claimed "the propylene glycol is 10-50% w/w", would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ; see MPEP 2144.05. Therefore, it
would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Spelman so that the % w/w of propylene glycol is such that it provides complete solubility of the given steviol glycosides. The ordinary artisan would have been motivated to modify Spelman for at least the purpose of using a % w/w of propylene glycol such that the solvent is capable of providing complete solubility of the target amount of solute at the target temperature.

Regarding claims 4-6, Spelman teaches that heating the solvent is known to help solubility (para 68) and describes cases wherein the solvent system may be heated prior to combining the solutes (such as steviol glycosides, described in claim 1) in the solvent (para 68 recites "desired ingredients are combined when the solvent is at a temperature sufficient to... "), wherein the solvent system is heated to a desired temperature (as required by claim 5) sufficient to solubilize any crystals of the solute (para 68), and describes a temperature of range of 150°F -180°F (para 68), which overlaps with the claimed range of "about 70°C to about 95°C" (i.e. approx. 158°F - 203°F), and also that (as recited in claim 6), the steviol glycoside ingredient solution is cooled after dissolving the steviol glycoside (as it is stored "at room temperature", as described in para 79). Given that heating of solvent system to increase temperature prior to combining the solutes is a known results effective variable and its dependence, for a given solute, on temperature is also known (as explained above)1 varying the temperature of the solvent system, such as by heating the solvent system prior to combining the steviol glycosides in the solvent, to a specific temperature range, such as the claimed "about 70°C to about 95°C", would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Spelman so that "the solvent system is heated prior to combining the steviol glycosides in the solvent, wherein the solvent system is heated to a temperature of about 70°C to about 95°C". The ordinary artisan would have been motivated to modify Spelman at least for the purpose of achieving a solvent system temperature that is sufficient to solubilize any crystals in the solute included in the composition {para 68) for the given solvent.
Still further, note that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). See MPEP 2144.05).
 
Regarding claim 8, Spelman teaches that the steviol glycoside ingredient solution is visibly clear and free of visible cloudiness or turbidity ((see the above mentioned entry of Example 2 in rejection of claim 1 - it has "Solubility" of 1 in table; i.e. "crystal clear solution" -  see para 79 of Spelman).


Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spelman
in view of Prakash (US 2015/0017284), hereinafter Prakash.

Regarding claims 2 and 7, Spelman teaches substantially the claimed method but does not specifically teach that the steviol glycoside is made by "a gradient heating and gradient cooling process" (as recited in claim 2); OR that (as recited in claim 7) the steviol glycoside ingredient solution is "cooled to about 20 °C". Prakash teaches that gradient temperature treatment (i.e. gradient heating and gradient cooling) is known to improve solubility of steviol glycosides in a steviol glycoside in solution (para 625 and 632) in water (para 288 and 631) and polyols (para 216-218), wherein the cooling may be to room temperature (para 631, also see para 628), thus suggesting that various solvents may offer improved solubility by gradient temperature treatment. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Spelman so that the steviol glycoside ingredient solution undergoes gradient temperature treatment and is cooled to a temperature that does not require any refrigeration equipment, such as "about 20 °C". The ordinary artisan would have been motivated to modify Spelman for at least the purpose of using a thermal gradient (heating and cooling) process for solubilizing that is known to increase solubility in some solvents and further cooling to a storage temperature which does not require refrigeration or heating to be maintained, and producing a product that maintains solubility during storage at "about 20 °C", thus reducing operating cost.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10874130 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application (17/100383) claims process of preparing a stable clear liquid steviol glycoside are substantially the same. Thus, the claimed subject matter is not patentably distinct from claim 1-9 of U.S. Patent No. 10874130 B2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1791